ORDER
DAVID E. SLOANE of READING, PENNSYLVANIA, who was admitted to the bar of this State in 1989, having pleaded guilty to a federal indictment charging him with mail fraud, in violation of 18 U.S.C.A. § 1341, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), DAVID E. SLOANE is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that DAVID E. SLOANE be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DAVID E. SLOANE comply with Rule 1:20— 20 dealing with suspended attorneys.